Title: To George Washington from Michael Payne, 19 August 1794
From: Payne, Michael
To: Washington, George


               
                  Honorable Sir
                  Edenton [N.C.] August 19th 1794
               
               You will please to condescend in receiving my most gratefull Acknowledgements, for the Commission of Marshal for the North Carolina District, which came to my hands this day.  your Excellency will please to be assured, that the most punctual attention to the duties, and a due and faithful regard to every thing that appertains to the office, shall be strictly adher’d to, with grateful Acknowledgments for the honour confer’d, you will suffer me to conclude with every defference and respect. your Excellencys most Devoted and obliged Huml. Servt
               
                  Michl Payne
               
            